Appeal Dismissed and Memorandum Opinion filed June 9, 2022.




                                             In The

                        Fourteenth Court of Appeals

                                    NO. 14-22-00233-CV

                            JAVIER CASTILLO, Appellant

                                                V.

   MI-JACK PRODUCTS, INC.; ACE INDUSTRIES, INC.; AND JAMES
                SCOTT PARCHMONT, Appellees

                       On Appeal from the 269th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2019-84588

                              MEMORANDUM OPINION

       This is an appeal from a judgment signed January 14, 2022. The notice of
appeal was due February 14, 2022. See Tex. R. App. P. 26.1(a).1 Appellant, however,

       1
          Although the notice of appeal could have been timely filed within six months after the
judgment was signed if this were a restricted appeal, see Tex. R. App. P. 26.1(c), this cannot be a
restricted appeal. The record reflects that appellant’s counsel participated in a January 13, 2022
hearing that resulted in the final judgment, and restricted appeals are limited to parties who “did
not participate—either in person or through counsel—in the hearing that resulted in the judgment
complained of.” Tex. R. App. P. 30.
filed his notice of appeal on March 30, 2022, a date more than 15 days after the due
date for the notice of appeal. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.
1997).2

       On April 29, 2022, this court informed appellant by letter about the untimely
notice of appeal and warned him his appeal was subject to dismissal if he failed to
show meritorious grounds for continuing the appeal. Appellant filed no response to
the letter. Accordingly, due to the lack of any basis for exercising jurisdiction over
this appeal, we dismiss the appeal for want of jurisdiction.

                                        PER CURIAM



Panel consists of Chief Justice Christopher and Justices Wise and Jewell.




       2
         Appellant dated his notice of appeal February 28, 2022, but the trial court clerk
filestamped the notice of appeal on March 30, 2022 to reflect its filing on that date. There is no
evidence that the notice of appeal was actually received by the trial court clerk within 10 days of
the February 28th deadline, see Tex. R. App. P. 9.2(b)(1), so this discrepancy cannot help
demonstrate the notice of appeal might be timely.

                                                2